EXHIBIT 10.30


SECOND AMENDMENT AGREEMENT

SECOND AMENDMENT AGREEMENT

(this "Agreement") dated as of April 29, 2004 by and among Gerber Scientific,
Inc., a Connecticut corporation (the "Parent"), each subsidiary of the Parent
listed as a "Borrower" on the signature pages hereto (together with the Parent,
each a "Borrower" and collectively, the "Borrowers"), each subsidiary of the
Parent listed as a "Guarantor" on the signature pages hereto (each a "Guarantor"
and collectively, the "Guarantors"), the lenders party hereto (each a "Lender"
and collectively, the "Lenders"), and Ableco Finance LLC, a Delaware limited
liability company ("Ableco"), as agent for the Lenders (in such capacity, the
"Agent"), with respect to a certain Financing Agreement dated as of May 9, 2003
by and among the Borrowers, the Guarantors, the Lenders and the Agent (as in
effect immediately prior to the effectiveness of this Agreement, the "Financing
Agreement").



W I T N E S S E T H:

WHEREAS

, the Borrowers and the Guarantors have requested that the Agent and the Lenders
(i) amend certain terms and conditions of the Financing Agreement on the terms
and conditions set forth herein and (ii) consent to an amendment of the
Revolving Credit Agreement; and



WHEREAS

, the parties hereto have agreed to (i) amend certain provisions of the
Financing Agreement and (ii) consent to an amendment of the Revolving Credit
Agreement.



NOW, THEREFORE

, for good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:



Definitions
. Capitalized terms used herein without definition that are defined in the
Financing Agreement (after giving effect to the amendments thereof set forth
herein) shall have the same meanings herein as therein.
Ratification of Existing Agreements
.   All of the Borrowers' and the Guarantors' obligations and liabilities to the
Agent and the Lenders as evidenced by or otherwise arising under the Financing
Agreement and the other Loan Documents are, by the Borrowers' and the
Guarantors' execution of this Agreement, ratified and confirmed in all respects.
In addition, by the Borrowers' and the Guarantors' execution of this Agreement,
each of the Borrowers and the Guarantors represents and warrants that to the
best of each of the Borrowers' and the Guarantors' knowledge it does not have
any counterclaim, right of set-off, recoupment, defense or independent action of
any kind with respect to such obligations and liabilities.
 a. Gerber Scientific International, Inc., as a successor to Gerber Coburn
    Optical, Inc., hereby expressly assumes and affirms Gerber Coburn Optical,
    Inc.'s obligations under that certain Pledge Agreement, dated as of May 9,
    2003, made by the Pledgors (as defined therein) in favor of the Agent.
 b. Spandex Limited, upon the consummation of the amalgamation of ND Graphics
    (Quebec) Ltd. into ND Graphic Products Limited and 928395 Ontario, Inc.
    whereby the amalgamated entity shall be ND Graphic Products Limited, an
    Ontario corporation (the "ND Merger"), expressly reaffirms its obligations
    under the Canadian Pledge Agreement, dated as of May 9, 2003, among the
    Pledgors named therein and the Agent named therein, pursuant to which
    Spandex Limited pledged to the Agent (as defined therein) all of the
    outstanding shares of ND Graphic Products Limited.
 c. ND Graphics Products Limited, upon consummation of the ND Merger, expressly
    reaffirms its obligations under each applicable Loan Document evidencing the
    Obligations. In connection with such reaffirmation, ND Graphics is
    contemporaneously herewith executing and delivering (i) a Bond in favor of
    Agent (for the benefit of the Lenders) in form and substance as the Bond
    delivered by ND Quebec on or about May 9, 2003; (ii) a Bond Pledge Agreement
    in favor of Agent (for the benefit of the Lenders) in form and substance as
    the Bond Pledge Agreement delivered by ND Quebec on or about May 9, 2003;
    (iii) a Deed of Hypothec in favor of Agent (for the benefit of the Lenders)
    in form and substance as the Deed of Hypothec delivered by ND Quebec on or
    about May 9, 2003, and (iv) appropriate financing change statements under
    the Personal Property Security Act as in effect in the appropriate
    jurisdictions within Canada to reflect the ND Merger.

Representations and Warranties
.  Each of the Borrowers and the Guarantors hereby represents and warrants to
the Agent and the Lenders that all of the representations and warranties made by
the Borrowers and the Guarantors in the Financing Agreement and the other Loan
Documents are true in all material respects on the date hereof as if made on and
as of the date hereof, except to the extent that such representations and
warranties relate expressly to an earlier date.
Conditions Precedent
.  The effectiveness of the amendments contemplated hereby shall be subject to
the satisfaction on or before the date hereof of each of the following
conditions precedent:
Representations and Warranties
. After giving effect to Section 6 of this Agreement, all of the representations
and warranties made by the Borrowers and the Guarantors herein, whether directly
or incorporated by reference, shall be true and correct on the date hereof.
Performance; No Event of Default
. The Borrowers and the Guarantors shall have performed and complied in all
respects with all terms and conditions herein required to be performed or
complied with by them prior to or at the time hereof, and there shall exist no
Default or Event of Default.
Corporate Action
. All requisite corporate action necessary for the valid execution, delivery and
performance by the Borrowers and the Guarantors of this Agreement and all other
instruments and documents delivered by the Borrowers and the Guarantors in
connection therewith shall have been duly and effectively taken.
Delivery
. The Borrowers, the Guarantors and the Required Lenders shall have executed and
delivered this Agreement.
Fees
.
 i.  The Borrowers shall have paid an amendment fee of $50,511 to the Agent for
     the account of the Lenders.
 ii. The Borrowers shall have paid to counsel for the Lenders the amount of
     reasonable fees and disbursements owed to such counsel in connection with
     this Agreement and matters related hereto to the extent the same have been
     invoiced as of April 30, 2004.

Amendments to the Financing Agreement
.
Amendment to Section 1.01

The definition of "Borrower" appearing in Section 1.01 of the Financing
Agreement is hereby amended and restated in its entirety to read as follows:

"Borrower" means (a) each of Gerber Scientific, Inc. and Gerber Scientific
International, Inc., individually, and (b) both of Gerber Scientific, Inc. and
Gerber Scientific International, Inc., collectively, as joint and several
Borrowers."

Amendment to Section 1.01

The definition of "Guarantor" appearing in Section 1.01 of the Financing
Agreement is hereby amended and restated in its entirety to read as follows:

"Guarantor" means (a) prior to the consummation of the ND Merger, (i) Gerber
Venture Capital Corporation, Gerber Coburn Optical International, Inc.,
Ultramark Adhesive Products Ltd., Spandex Limited, Spandex Benelux BV, ND
Graphic Products Limited, ND Graphics (Quebec) Ltd., Gerber Scientific UK Ltd.
and H. Brunner GmbH, and (ii) each other Person which guarantees, pursuant to
Section 7.01(o) or otherwise, all or any part of the Obligations, and (b) after
the consummation of the ND Merger, (i) Gerber Venture Capital Corporation,
Gerber Coburn Optical International, Inc., Ultramark Adhesive Products Ltd.,
Spandex Limited, Spandex Benelux BV, ND Graphic Products Limited, Gerber
Scientific UK Ltd. and H. Brunner GmbH, and (ii) each other Person which
guarantees, pursuant to Section 7.01(o) or otherwise, all or any part of the
Obligations."

Amendment of Section 7.01(a)

The following is added to the end of Section 7.01(a)(xi)(A) of the Financing
Agreement:

"(and each delivery of a Borrowing Base Certificate shall, unless accompanied by
a written statement from an Authorized Officer to the contrary (a "German Free
Capital Deficiency Notice"), constitute a representation and warranty by the
Borrowers that, in respect of Section 30 of the German Liability Companies Act,
the free capital (assets side (Aktivseite within the meaning of Section 266
para. 2 German Commercial Code ("HGB")) minus stated share capital (gezeichnetes
Kapital within the meaning of Section 266 para. 3 A I HGB) minus accruals
(Rückstellungen within the meaning of Section 266 para. 3 B HGB) minus
liabilities (Verbindlichkeiten within the meaning of Section 266 para. 2 C HGB)
minus deferred income (Rechnungsabgrenzungsposten within the meaning of Section
266 para. 2 D HGB)) of H. Brunner GmbH is not less than the Dollar Equivalent of
$3,000,000)"

Amendment to Section 7.03(a)

Section 7.03(a) of the Financing Agreement is hereby amended by deleting the
reference to "2.00 to 1.00" corresponding to the fiscal quarter ending April 30,
2004 and substituting "2.20 to 1.00" therefor.

Amendment to Section 7.03(c)

Section 7.03(c) of the Financing Agreement is hereby amended in its entirety to
read as follows:

"(c) Consolidated EBITDA. Permit Consolidated EBITDA of the Parent and its
Subsidiaries as of the end of each period of four (4) consecutive fiscal
quarters of the Parent and its Subsidiaries for which the last quarter ends on a
date set forth below to be less than the applicable amount set forth below:

Fiscal Quarters Ending

Amount

April 30, 2003

$32,145,000

July 31, 2003

$29,922,000

October 31, 2003

$29,024,000

January 31, 2004

$28,719,000

April 30, 2004

$29,000,000

July 31, 2004 through January 1, 2005

$33,763,000

April 30, 2005 and each quarter thereafter

$41,910,000"

           

Consent
.  The Lenders hereby consent to an amendment of the Revolving Credit Agreement
in the form attached hereto as
Exhibit A
.
Miscellaneous Provisions
.
 a. Except as otherwise expressly provided by this Agreement, all of the
    respective terms, conditions and provisions of the Financing Agreement and
    the other Loan Documents shall remain the same. The Financing Agreement and
    the other Loan Documents, each as amended hereby, shall continue in full
    force and effect, and this Agreement, the Financing Agreement and the other
    Loan Documents, as applicable, shall be read and construed as one
    instrument.
 b. This Agreement is intended to take effect under, and shall be construed
    according to and governed by, the laws of the State of New York.
 c. This Agreement may be executed in any number of counterparts, but all such
    counterparts shall together constitute but one instrument. In making proof
    of this Agreement it shall not be necessary to produce or account for more
    than one counterpart signed by each party hereto by and against which
    enforcement hereof is sought. A facsimile of an executed counterpart shall
    have the same effect as the original executed counterpart.

[Remainder of page intentionally blank; Signature Pages follow]

IN WITNESS WHEREOF,

each of the parties hereto have caused this Agreement to be executed in its name
and behalf by its duly authorized officer as of the date first written above.



AGENT AND LENDER

:



ABLECO FINANCE LLC, as Agent and a Lender
(and as Agent for its affiliate assigns)

By: /s/

Name:

Title:

OTHER LENDERS

 

SHINSEI CAPITAL (USA), LTD.

By: /s/ George Shilowitz

Name: George Shilowitz

Title: Vice President

 

DB SPECIAL OPPORTUNITIES LLC

By: Drawbridge Special Opportunities Advisors LLC
Title: Its Authorized Signatory

By: /s/ Marc K. Furstein

Name: Marc K. Furstein

Title: Chief Operating Officer

 

DRAWBRIDGE SPECIAL OPPORTUNITIES FUND LP

By: /s/ Marc K. Furstein

Name: Marc K. Furstein

Title: Chief Operating Officer

 

HIGHBRIDGE/ZWIRN SPECIAL OPPORTUNITIES FUND, LP

By: /s/ Daniel Zwirn

Name: Daniel Zwirn

Title: Managing Principal

TRS METIS LLC

By: /s/ Deborah O'Keeffe

Name: Deborah O'Keeffe

Title: Vice President

BORROWERS

:



GERBER SCIENTIFIC, INC.

By: /s/ William V. Grickis

Name: William V. Grickis

Title: Senior Vice President

 

GERBER SCIENTIFIC INTERNATIONAL, INC.

By: /s/ William V. Grickis

Name: William V. Grickis

Title: Secretary

 

GUARANTORS:

 

GERBER VENTURE CAPITAL CORPORATION

By: /s/ Shawn M. Harrington

Name: Shawn M. Harrington

Title: EVP & CFO

 

GERBER COBURN OPTICAL INTERNATIONAL, INC.

By: /s/ Shawn M. Harrington

Name: Shawn M. Harrington

Title: EVP & CFO

EXHIBIT A



Form of amendment to Revolving Credit Agreement

 

 

\C&LDOC:.StmLib1:1057709.1 07/14/04